EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gervasi (Reg. No. 74,372) on 11.4.2021.
The application has been amended as follows: 
In claim 1, line 5, replace “a side of the optical sensor elements” with --a side of the at least two optical sensor elements--.
In claim 1, line 22 (second to the last line), replace “the tape is expanded in a lateral direction” with --the tape is expanded in the lateral direction--.
In claim 10, line 3, replace “20 % of the thickness” with –20 % of a thickness--.
In claim 12, line 2, replace “the side of the optical sensor elements” with --the side of the at least two optical sensor elements--.
Cancel claims 13 and 15-17 (the claims are not in condition for rejoinder).
In claim 14, line 2, insert --the-- before “vertical direction”.

Allowable Subject Matter
Claims 1-2, 6-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest “the tape is expanded in the lateral direction after forming the trench and before 
Applicant’s arguments, see p. 5, filed 10.22.2021, with respect to claim 1 including previously objected claim 5 and all the intervening claims thereof have been fully considered and are persuasive. The claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Andres Munoz/Primary Examiner, Art Unit 2894